Citation Nr: 1511940	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chiari malformation, claimed as secondary to right shoulder and cervical spine disabilities.

2.  Entitlement to increases in the ratings for a psychiatric disability (currently assigned "staged" ratings of 30 percent prior to October 18, 2013 and 50 percent from that date).

3.  Entitlement to a rating in excess of 30 percent for right upper extremity radiculopathy.

4.  Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy.

5.  Entitlement to increases in the ratings for cervical spine degenerative disc disease (DDD) (currently assigned "staged" ratings of 10 percent prior to April 23, 2010 and 20 percent from that date).

6.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis.
7.  Entitlement to a rating in excess of 30 percent for cervicogenic headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1999 to November 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 (which assigned a 20 percent rating for cervical spine disability, effective April 23, 2010, and continued a 20 percent rating for a right shoulder disability), September 2010 (which denied service connection for chiari malformation), and February 2013 (which granted service connection for a psychiatric disorder, rated 30 percent, effective January 16, 2013; right upper extremity radiculopathy, rated 30 percent, effective January 24, 2013; left upper extremity radiculopathy, rated 20 percent, effective January 24, 2013; and cervicogenic headaches, rated 0 percent, effective August 28, 2013) rating decisions of a Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A March 2013 rating decision found clear and unmistakable error in the February 2013 rating decision and granted an earlier effective date of March 29, 2011 for the awards of service connection for a psychiatric disorder, right upper extremity radiculopathy, and left upper extremity radiculopathy, and restored a separate rating for a right shoulder disability (as service connection for such disability was inadvertently severed), and continued a 20 percent rating for the disability, effective November 18, 2000.  In February 2014, the RO assigned a staged (to 50 percent) increased rating for the psychiatric disability, effective October 18, 2013, increased the rating for cervicogenic headaches to 30 percent, effective August 28, 2012, and assigned an earlier effective date of July 14, 2008 for the award of service-connection for left upper extremity radiculopathy.  In August 2012 and September 2013, hearings were held before a Decision Review Officer at the RO; transcripts of the hearings are associated with the record.

The Veteran's designated representative attorney, David L. Huffman, has lost authority to represent claimants before VA.  The Veteran was so advised by letter, in August 2014, and afforded opportunity to secure alternate representation.  He has not responded.  Therefore, the Board will proceed with the understanding that he is pursuing the appeal pro se.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In his April 2013 substantive appeal on the matters of service connection for chiari malformation and entitlement to increased ratings for cervical spine and right shoulder disabilities, the Veteran requested a videoconference hearing.  In his February 2014 substantive appeal in the matters of the ratings for a psychiatric disorder and right and left upper extremity radiculopathy, the Veteran requested a Travel Board hearing.  Because the Board may not proceed with adjudication of the Veteran's claims without affording him an opportunity for a hearing, and because Travel Board and/or videoconference hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

Regarding the matter of the rating for cervicogenic headaches, a February 2013 rating decision awarded service connection for such disability and assigned a 0 percent rating, effective August 28, 2012.  Correspondence from the Veteran received in April 2013 expresses disagreement with the rating assigned.  In February 2014, the RO increased the rating to 30 percent, effective August 28, 2012.  However, as he is presumed to be seeking the maximum rating available, and has not indicated to the contrary, his notice of disagreement remains pending.  As the AOJ has not issued a statement of the case (SOC) in this matter, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain clarification from the Veteran whether the hearing he seeks is a Travel Board hearing or a videoconference hearing.  He should then be scheduled for the hearing of his choice and notified of the hearing date, location, and time.  The case should then be processed in accordance with established appellate practices.

2.  The AOJ should review the determination regarding the rating for cervicogenic headaches and issue an appropriate SOC.  The Veteran should be advised of the time limit for perfecting an appeal in the matter, and afforded opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

